ORDER

PER CURIAM.
Appellant, Beverly Hilts, appeals from a judgment rendered by the Labor and Industrial Relations Commission denying her benefits for an injury she allegedly suffered while in the employ of respondent, Reed Rubber Company. We affirm. We have reviewed the briefs of the parties and the legal file and find the judgment of the Labor and Industrial Relations Commission is supported by competent and substantial evidence on the record as a whole, and no error of law appears. As we further find an extended opinion would have no precedential value, we affirm the Labor and Industrial Relations Commission’s order pursuant to Rule 84.16(b). A memorandum solely for the use the parties here involved has been provided explaining the reasons for our decision.